Exhibit 10.54

 

RELIANT ENERGY, INC.

2002 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AWARD

 

Pursuant to this Award Agreement, as of                                  (the
“Grant Date”), RELIANT ENERGY, INC. (formerly, Reliant Resources, Inc.) (the
“Company”) hereby grants to                                  (the
“Participant”), a Director of the Company,                      restricted
shares of Common Stock (the “Restricted Shares”), such number of shares being
subject to adjustment as provided in Section 15 of the Reliant Energy, Inc. 2002
Long-Term Incentive Plan (the “Plan”), subject to the terms, conditions and
restrictions described in the Plan and in this Award Agreement.

 

1. Relationship to the Plan; Definitions. This grant of Restricted Shares is
subject to all of the terms, conditions and provisions of the Plan and
administrative interpretations thereunder, if any, which have been adopted by
the Committee and are in effect on the date hereof. Except as defined herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.
To the extent that any provision of this Award Agreement conflicts with the
express terms of the Plan, it is hereby acknowledged and agreed that the terms
of the Plan shall control and, if necessary, the applicable provisions of this
Award Agreement shall be hereby deemed amended so as to carry out the purpose
and intent of the Plan. References to the Participant herein also include the
heirs or other legal representatives of the Participant. For purposes of this
Award Agreement:

 

“Disability” means a physical or mental impairment of sufficient severity such
that the Participant can no longer serve as a Director.

 

“Restricted Shares” means the shares of Common Stock potentially deliverable to
Participant pursuant to this Award Agreement.

 

“Retire” or “Retirement” means termination of service as a Director at the end
of a term or resignation from the Board as a result of reaching a maximum age as
established in the Company’s bylaws.

 

“Term” means the period for which a Director has been elected to serve.

 

2. Establishment of Restricted Share Account. The grant of Restricted Shares
pursuant to this Award Agreement shall be implemented by a credit to a
bookkeeping account maintained by the Company evidencing the accrual in favor of
the Participant of the unfunded and unsecured right to receive shares of Common
Stock of the Company, which right shall be subject to the terms, conditions and
restrictions set forth in the Plan and to the further terms, conditions and
restrictions set forth in this Award Agreement. Except as otherwise provided in
Section 8, the Restricted Shares credited to the Participant’s bookkeeping
account may not be sold, assigned, transferred, pledged or otherwise encumbered
until the Participant has been registered as the holder

 

-1-



--------------------------------------------------------------------------------

of shares of Common Stock representing such Restricted Shares on the records of
the Company as provided in Section 5.

 

3. Vesting and Forfeiture.

 

(a) Restricted Shares shall vest at the end of the Term when granted provided
the Participant does not terminate service, except as otherwise provided in this
Section 3, before the end of the Term in which the Restricted Shares were
granted.

 

(b) If the Participant’s Service as a Director is terminated before the end of a
Term due to death, Disability, or Retirement, the Participant’s right to receive
Restricted Shares shall vest at the time of such termination, and shall be
delivered to Participant as soon as practicable following such termination.

 

(c) If the Participant terminates service on the Board for any reason other than
death, Disability or Retirement, the Participant shall receive his/her vested
Restricted Shares upon termination and his/her right to receive any Restricted
Shares granted during the Term during which the Participant terminates service
shall be forfeited in its entirety as of such termination.

 

4. Cash Payment Upon a Change of Control. Notwithstanding anything herein to the
contrary, upon or immediately prior to the occurrence of any Change of Control
of the Company, Participant’s right to receive Restricted Shares shall be
settled by a cash payment to Participant equal to the product of (i) the Fair
Market value per share of Common Stock on the date immediately preceding the
date on which the Change of Control occurs and (ii) the total number of
Restricted Shares granted. Such cash payment shall satisfy the rights of
Participant and the obligations of the Company under this Award Agreement in
full.

 

5. Payment of Award.

 

(a) Upon the vesting of Participant’s right to receive all or a portion of the
Restricted Shares pursuant to Section 3, a number of shares of Common Stock
equal to the number of vested Restricted Shares shall be registered in the name
of the Participant and certificates representing such Common Stock shall be
delivered to the Participant as soon as practical after the date upon which the
Participant’s right to such shares vested according to the provisions of Section
3. The Company shall have the right to withhold applicable taxes from any such
payment of Restricted Shares or from other compensation payable to the
Participant at the time of such vesting and delivery pursuant to Section 12 of
the Plan.

 

(b) Upon delivery of shares of Common Stock representing Restricted Shares
pursuant to paragraph (a), above, Participant shall also be entitled to receive
a cash payment equal to the sum of all dividends, if any, announced or paid on
such Restricted Shares after the Grant Date but prior to the date such shares of
Common Stock are delivered to the Participant.

 

-2-



--------------------------------------------------------------------------------

6. Notices. For purposes of this Award Agreement, notices to the Company shall
be deemed to have been duly given upon receipt of written notice by the
corporate secretary of the Company at 1000 Main Street, Houston, Texas 77002, or
to such other address as the Company may furnish to the Participant.

 

Notices to the Participant shall be deemed effectively delivered or given upon
personal, electronic, or postal delivery of written notice to the Participant,
the place of Employment of the Participant, the address on record for the
Participant at the human resources department of the Company, or such other
address as the Participant hereafter designates by written notice to the
Company.

 

7. Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to the Restricted Shares, unless and until the Participant is
registered as the holder of shares of Common Stock representing such Restricted
Shares on the records of the Company as provided in Section 5.

 

8. Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns except as expressly prohibited
herein and in the Plan. Notwithstanding anything herein or in the Plan to the
contrary, the Restricted Shares are transferable by the Participant to Immediate
Family Members, Immediate Family Members Trusts, and Immediate Family Member
Partnerships pursuant to Section 14 of the Plan.

 

9. Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Company.

 

RELIANT ENERGY, INC. By:         Joel V. Staff     Chairman and CEO      
Director

 

-3-